Citation Nr: 0615088	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-34 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability evaluation greater than 20 
percent for service-connected diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1987 to 
March 1992, with the DD 214 indicating 7 years and 1 month of 
additional service, dates unspecified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  August 2002 rating decision of the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an 
increased rating for service-connected diabetes.


FINDING OF FACT

The veteran's service-connected diabetes is characterized by 
use of insulin and restricted diet, without evidence of 
regulation of activities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected diabetes have not been met. 38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
Part 4, including §§ 4.1, 4.2, 4.7, Diagnostic Code (DC) 7913 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).  
Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

In August 2002, the RO continued the disability rating of 20 
percent for diabetes.  

In a June 2002 letter, the veteran was apprised of the 
elements of the evidence required to substantiate a claim for 
an increased disability rating for diabetes and advised the 
veteran of the allocation of  responsibility for obtaining 
such evidence.  Subsequent to the VA's advisement to the 
veteran of what evidence would substantiate the claim, the 
allocation of responsibility for obtaining such evidence, and 
advising the veteran that he should submit all relevant 
evidence, de novo review of the claim was accomplished in 
September 2003, and a Statement of the Case ("SOC") was 
issued.

The rating decision on appeal, the September 2003 SOC, and 
the April 2004 and October 2004 Supplemental Statements of 
the Case ("SSOCs") provided the veteran with specific 
information as to why the claim was being denied and of the 
evidence that was lacking.  The September 2003 SOC and 
October 2004 SSOC supplied the veteran with the complete text 
of 38 C.F.R. § 3.159(b)(1), concerning the need for the 
veteran to provide any evidence pertaining to the claim.  

The RO did not advise the veteran of the relevant Diagnostic 
Code for diabetes, nor provide a description of the rating 
formula for all possible schedular ratings in excess of 20 
percent, after the veteran timely filed a Notice of 
Disagreement in April 2003, contesting the continuation of 
the 20 percent rating for diabetes.  Rather, the RO did so in 
the September 2003 SOC.  The veteran, however, was not 
thereby prejudiced because the veteran was specifically 
advised through the August 2002 rating decision that in order 
to receive the next higher evaluation (40 percent), the 
evidence must show that his activities were regulated.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The veteran 
had ample time to respond to the August 2002 rating decision 
and the November 2003 SOC, so the timing of the November 2003 
SOC did not compromise the essential fairness of the 
adjudication.  

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.  The veteran provided such authorization, and VA 
obtained those records.  The VA also obtained the veteran's 
VA medical records from October 2001 to May 2004 and service 
medical records (SMRs).  All of these records were reviewed 
by the RO.   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A VA diabetes 
examination was conducted in July 2002 and VA thyroid and 
parathyroid, peripheral nerves, and genitourinary 
examinations for numerous alleged complications of diabetes 
were conducted in June and July 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.




Analysis

The veteran argues that his disability rating should be 
increased at least to 40 percent because his activities are 
restricted due to his diabetes and its complications.  The 
veteran submitted statements from his ex-wife and a friend 
indicating that his disorder resulted in restricted 
activities.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that an emphasis be 
placed upon the limitation of activity imposed by the 
disabling condition, and 38 C.F.R. § 4.2, which requires that 
medical reports be interpreted in light of the whole recorded 
history and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for the evaluation of the complete medical 
history of the veteran's condition operate to protect 
veterans against an adverse decision based upon a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the appellant's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected diabetes is currently 
evaluated as 20 percent disabling.  According to 38 CFR Part 
4, DC 7913 (2004), a 20 percent evaluation requires insulin 
and restricted diet, or an oral hypoglycemic agent and 
restricted diet.  A 40 percent disability evaluation requires 
the use of insulin, a restricted diet, and regulation of 
activities.

As an initial matter, the record contains no evidence to 
support the veteran's allegation that he was initially 
assigned a 40 percent disability for diabetes while in 
service.  SMRs show that the veteran was diagnosed with 
diabetes after a week-long hospitalization in service in 
January and February 1991.  A hospital discharge note of 
February 1991 indicates the veteran was discharged to duty, 
awaiting a Medical Board.  SMRs contain no Medical Board 
evidence other than a separation physician examination, dated 
February 1991, which documents a visual defect, corrected 
with glasses, hypercholesterolemia, and diabetes controlled 
with insulin and comments that the veteran's qualification 
for worldwide service was questionable.  This document 
assigned no disability rating to the veteran. 

In August 1992, the veteran underwent a VA diabetes 
examination which found that the veteran's diabetes was well 
controlled with insulin and diet and he was otherwise 
healthy.  In October 1992, the RO granted the veteran service 
connection for his diabetes and assigned a disability rating 
of 20 percent. 

At the July 2002 VA examination the veteran reported that he 
was taking insulin and following a restricted diet to control 
his diabetes.  He also reported nocturia four times each 
night and fasting blood sugars ranging between 79 to 233.  He 
denied any complications from diabetes or missing any time 
from his job due to his diabetes.

Following the RO's continuation of the 20 percent disability 
rating for the veteran's service-connected diabetes, the 
veteran alleged that due to diabetes, he also had various 
other disorders.  VA construed these assertions as claims for 
secondary service connection, and they were evaluated 
separately by RO decisions in August 2004 and October 2004.  
Because the veteran did not file a Notice of Disagreement to 
either decision, they became final.

The clinical evidence does not approximate findings requisite 
for the assignment of a higher rating for the veteran's 
service-connected diabetes.  In order to justify a 40 percent 
disability evaluation, the evidence of record must 
demonstrate that the condition requires the use of insulin, a 
restricted diet, and regulation of activities.  

As to the question of whether the veteran's activities are 
regulated due to the service-connected diabetes mellitus, the 
record indicates that the veteran is in receipt of service 
connection for bilateral retinopathy, polyneuropathy of the 
left upper extremity, polyneuropathy of the right upper 
extremity, polyneuropathy of the left lower extremity, 
polyneuropathy of the right lower extremity, and erectile 
dysfunction, the disorders being evaluated under VA's rating 
schedule as 20 percent, 20 percent, 20 percent, 10 percent, 
10 percent, and zero percent and all as secondarily caused by 
the service-connected diabetes mellitus.  Thus, to the extent 
that the veteran, his ex-wife, and friend support the 
assignment of a 40 percent rating based upon "regulation of 
activities," the veteran is already in receipt of service 
connection and compensated for a wide range of such 
impairment.  38 C.F.R. § 4.14 (In assigning an appropriate 
rating, "pyramiding" of disability awards, i.e., compensation 
of overlapping symptoms, is to be avoided. 38 C.F.R. 4.14.  

Moreover, there is no competent medical evidence indicating 
that regulation of activities, apart from the service-
connected disorders noted above, has been directed by a 
physician.  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).






ORDER

An evaluation in excess of 20 percent for service-connected 
diabetes is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


